PER CURIAM:
In this class action, the district court, pursuant to a settlement agreement that had been negotiated and would be presented to the court for approval, established April 11, 2005, as the deadline for the claims administrator’s receipt of opt-out requests. Appellants missed this deadline and moved the court for Fed.R.Civ.P. 6(b) relief — so that they could take their claims elsewhere. The court held a hearing on appellants’ motions, considered the parties submissions and arguments, and denied the motions. Appellants appeal the court’s rulings.
We review the district court’s decision for abuse of discretion. After considering the parties briefs and the relevant portions of the record, we find no such abuse.
AFFIRMED.